Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 23, 2020

                                       No. 04-19-00876-CV

                           VIP FLOORING, LLC and Philip Vipond,
                                      Appellants

                                                  v.

                                         Curtis WALKER,
                                              Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 19-159
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
       A copy of appellants’ notice of appeal was filed in this court on December 19, 2019. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant by letter dated December 19, 2019, that the
certificate of service attached to the notice of appeal filed in this appeal does not certify that any
court reporter was served. The clerk instructed the appellant to file an amended notice of appeal
certifying proper service on the responsible court reporter(s). An amended notice of appeal has
not been filed.

        It is therefore ORDERED that Nohl Bryant file an amended notice of appeal in
compliance with section 51.017(a) within ten days from the date of this order. If appellant fails
to file an amended notice of appeal within the time provided, an order will be issued directing
Mr. Bryant to appear and show cause why he should not be held in contempt for failing to file
the amended notice of appeal as ordered.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court